Application to discharge ne exeat. The chancellor decided that the fact that the legislature has abolished arrest in all actions upon tract affords no ground for coming into this court for the mere purpose of holding the defendant to bail upon a ne exeat. That to-authorize the court to entertain jurisdiction and to grant a ne exeat, there must be other grounds of equitable relief than the mere object of holding the defendant to bail.
Ne exeat discharged, with costs to be taxed; upon the matter of the bill alone and because complainant has an adequate remedy by suit at law.